Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 12/15/2020 are acknowledged.
According to the Amendments to the claims, Claims 1 and 19 has /have been amended.  Accordingly, Claims 1-20 are pending in the application.  An action on the merits for Claims 1-20 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to Claim 19 with no new matter added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2013/0112367 A1) in view of Hemmert et al. (US 2013/0327746 A1).

Regarding Independent Claim 1, Kooken et al. disclose a welding-type power supply (power supply 100, Fig 1, [0011]), comprising:
a fan (cooing fan 117, Fig 1, [0013]) configured to operate at multiple fan speeds (control the speed of the fan, [0015]); and
a controller comprising a control circuit (the control circuit of controller 109 and fan controller 113, Fig 1, [0012, 0013]) configured to: identify a temperature (sensed 
determine an operating fan speed of the multiple fan speeds based on the welding parameter or the temperature (a fan controller controls a rotational speed of the fan, [0005]; to control the speed of the fan, Fig 1, [0015]).
	Kooken et al. disclose the invention substantially as claimed and as discussed above; except the controller comprising a control circuit configured to: identify a welding parameter and a temperature (taught by Kooken already) of the welding-type power supply;
Hemmert et al. teach a welding system (welding system 76, Fig 1, [0018]) with a controller (material sensing and control system 78, Fig 7, [0020]) configured to: identify a welding parameter (determining configuration, size and/or type information relating to the electrode 12, [0020]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kooken with Hemmert’s further teaching of the controller comprising a control circuit configured to: identify a welding parameter and a temperature (taught by Kooken aleady) of the welding-type power supply; because Hemmert teaches, in Para. [0016], of providing a control system configured to identify a welding parameter in order to automatically change and/or set welding parameters for operational convenience duration processing.
Regarding Claims 2-6 and 11-13, Kooken in view of Hemmert teach the invention as claimed and as discussed above, and Kooken further teaches: 
Claim 2, wherein the controller (controller 109 and fan controller 113, Fig 1, [0012, 0013]) is configured to output a fan speed control signal to the fan based on the operating fan speed (to control the speed of the motor 115 and thus the fan 117, Fig 1, [0015]); 
Claim 3, wherein the controller is configured to: access a memory device (a state table or look-up table, [0018]) that includes a plurality of values that associates welding parameters with corresponding fan speeds (assigned a different fan speed for operation, Fig 1, [0018]); and determine the operating fan speed by looking up the identified welding parameter in the memory device (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]); 
Claim 4, wherein the controller is configured to: calculate a value associated with at least two welding parameters (if the operation is within acceptable parameters, Fig 2, [0029]); and determine the operating fan speed by looking up the value in the plurality of values (control can be implemented using a state table or look-up table control method, [0018]); 
Claim 5, wherein the controller is configured to: receive a temperature measurement from a sensor (sensors S1 and S2, Fig 1, [0015]) in addition to identifying the welding parameter (uses the temperature signal from the processor, [0015]); compare the temperature measurement to a threshold temperature (to the temperature signal processor 111, Fig 1, [0015]); and determine whether the temperature measurement exceeds the threshold temperature (detected temperatures reach a predetermined threshold value, [0020]); 
Claim 6, wherein the controller is further configured to output a fan speed control signal (to control the speed of the motor 115 and thus the fan 117, Fig 1, [0015]) to operate the fan at a maximum speed when the temperature measurement exceeds the threshold temperature, thereby overriding the operating fan speed of the multiple fan speeds based on the welding parameter (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]- to reached the maximum speed); 
Claim 11, wherein the controller is configured to: access a memory device (a state table or look-up table, [0018]) that includes a list associating welding parameters with an output of the welding-type power supply (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]); determine a thermal model of the welding-type power supply based on the output (a regulated circuit 103, an output circuit 105, Fig 1, [0011], the thermal model of the power supply is based on the output power requirement to a load, [0005]); and output a fan control signal to control the fan based on the thermal model (based on the sensed heat from sensors S1 and S2, Fig 1, [0015]); 
Claim 12, wherein the controller is configured to output a fan control signal (a specific fan speed control signal, [0029]) to control the fan in one of a discrete fan speed or a continuous fan speed (a different rotational speed control signal based on each detected difference in sensed temperature, Claim 7, [0032]); 
Claim 13, further comprising a housing (a housing 201, Fig 2, [0027]) having a wind tunnel (the body of housing 201 is a wind tunnel, Fig 2), the fan being located at a first end of the wind tunnel to initiate movement of environmental air through the wind  
Regarding Claim 9, Kooken et al. in view of Hemmert disclose the invention substantially as claimed and as discussed above; except wherein the welding parameter is one of a welding process type, an electrode type, an electrode diameter, or a workpiece material thickness.
Hemmert et al. further teach the welding parameter is one of a welding process type, an electrode type, an electrode diameter, or a workpiece material thickness (determining configuration, size and/or type information relating to the electrode 12, [0020]); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Kooken with Hemmert’s further teaching of wherein the welding parameter is one of a welding process type, an electrode type, an electrode diameter, or a workpiece material thickness; because Hemmert teaches, in Para. [0016], of providing a control system configured to identify a welding parameter in order to automatically change and/or set welding parameters for operational convenience duration processing.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2013/0112367 A1) in view of Hemmert et al. (US 2013/0327746 A1) as applied to Claim 1, further in view of Werle et al. (US 2010/0308782 A1). 
Regarding Claims 7-8, Kooken et al. in view of Hemmert et al. disclose the invention substantially as claimed and as discussed above; except Claim 7, further comprising a switched mode power supply configured to power the fan, the controller configured to control the switched mode power supply to vary the operating fan peed of the fan based on the welding parameter.  Claim 8, wherein the controller is configured to vary pulse width modulation (PWM) of a fan speed control signal to control the fan speed based on the welding parameter.
Werle et al. teach a switched mode power supply (the power supply is used as a de welder, [0016]; Pre-regulator 20 includes a buck switch 60, a boost switch 62, [0017]), the controller configured to control the switched mode power supply based on the welding parameter (based on operational or desired parameters, [0017]); Claim 8, wherein a controller (buck-boost controller 100, Fig 2, [0017]) is configured to vary pulse width modulation (PWM) of a control signal (a PWM splitter to receive the master pulse-width-modulated signal and provide a signal to control a switch, [0004]) to control the output based on welding parameter (based on operational or desired parameters, [0017]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kooken in view of Hemmert et al. with Werle’s further teaching of Claim 7, further comprising a switched mode power supply configured to power the fan, the controller configured to control the switched mode power supply to vary the operating fan peed of the fan based on the welding parameter.  Claim 8, wherein the controller is configured to vary pulse width modulation (PWM) of a fan speed control signal to control the fan speed based on the welding parameter; . 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooken et al. (US 2013/0112367 A1) in view of Hemmert et al. (US 2013/0327746 A1) as applied to Claim 1, further in view of Roy (US 2014/0366721 A1)
Regarding Claim 10, Kooken et al. in view of Becker et al. disclose the invention substantially as claimed and as discussed above; and Kooken further teaches wherein the controller is configured to output a fan speed control signal to activate the fan (emits a different rotational speed control signal, Claim 7, [0032]) and pre-cool the welding-type power supply (monitor the detected temperature… controller 109 can cause the system 100 to be shut off- to cool down the power supply before outputting welding-type power, see [0025]) based on a given welding parameter selection (temperature feedback signal directed to a controller which controls an operation of signal conversion module, Claim 3, [0032]);
Kooken et al. in view of Hemmert et al. disclose the invention substantially as claimed and as discussed above; except to activate the fan in advance of a welding operation and pre-cool the welding-type power supply before outputting welding-type power during the welding operation.
Roy teaches to activate a fan in advance of a welding operation (starting the fan motor 510 … before the welding processing begins, [0040]) and pre-cool components before outputting welding-type power during the welding operation (starting the fan 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kooken in view of Hemmert with Roy’s further teaching of wherein the controller is configured to output a fan speed control signal (taught by Kooken already) to activate the fan advance of a welding operation and pre-cool the welding-type power supply before outputting welding-type power during the welding operation because Roy teaches, in Para. [0039], of providing a methods for controlling the fan motor for ventilation of welding smoke purpose during process (Abstract, [0015]). 
 
Claims 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Hemmert et al. (US 2013/0327746 A1) in view of Kooken et al. (US 2013/0112367 A1).
Regarding Independent Claim 14, Hemmert et al. disclose a non-transitory machine readable storage device (magnetic storage memory, [0020]) comprising machine readable instructions which, when executed, cause a control circuit (material sensing and control system 78, Fig 7, [0020]) of a welding-type power supply (power supply of the welding system 76, Fig 7, [0018]) to: 
identify a welding parameter (determining configuration, size and/or type information relating to the electrode 12, [0020]) of the welding-type power supply.

Kooken et al. teach using a control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to determine a fan speed of a multiple speed fan (control the speed of the fan, [0015]); and output a fan speed control signal to a multiple speed fan based on the fan speed (predetermined and divided into a plurality of equal temperature ranges …assigned a different fan speed for operation, [0018]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hemmert with Kooken’s further teaching of cause the control circuit of the welding-type power supply (taught by Hemmert) to: determine a fan speed of a multiple speed fan based on the welding parameter; and output a fan speed control signal to the multiple speed fan based on the fan speed because Kooken teaches, in Para. [0002], for the purpose of providing a real-time adjustment and operation of a cooling fan for operational convenience during a welding operation.
Regarding Claims 15-18, Hemmert in view of Kooken teaches the invention as claimed and as discussed above, and Hemmert further teaches Claim 15, access a memory device (magnetic storage memory, [0020]) that includes a plurality of values that associates welding parameters (store data, parameter data corresponding to a welding operation, [0087]) and Claim 16, receive a temperature measurement from a sensor (a temperature sensor 424, Fig 25, [0164]).
Claim 15, wherein the instructions, when executed, cause the control circuit to: access a memory device that includes a plurality of values that associates welding parameters with corresponding fan speeds; and determine the fan speed by looking up the identified welding parameter in the memory device.  Claim 16, wherein the instructions, when executed, cause the control circuit to: receive a temperature measurement from a sensor; and identify a state of operation for the multiple speed fan based on the welding parameter and a temperature measurement, the state being selected from an idle state, an intermediate state, a maximum state, or an over-temperature state.  Claim 17, wherein the instructions, when executed, cause the control circuit to: output a minimum fan speed control signal in the idle state; output a control signal that ranges between a minimum and maximum fan speed in the intermediate state; and output a maximum fan speed in the maximum state and the over-temperature state.  Claim 18, wherein the instructions, when executed, cause the control circuit to: identify the idle state based on the welding-type power supply being activated and no welding parameter being identified; identify the intermediate state based on the determined welding parameter and the temperature measurement being below a first predetermined temperature level; identify the maximum state based on the determined welding parameter and the temperature measurement exceeding the first predetermined temperature level; and identify the over-temperature state based on the temperature measurement exceeding a second predetermined temperature level.
Kooken et al. further teach Claim 15, a control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to: access a memory device (a state table or look-up Claim 16, wherein the instructions, when executed, cause the control circuit to: receive a temperature measurement from a sensor (sensors S1 and S2, Fig 1, [0015]); and identify a state of operation for the multiple speed fan based on a temperature measurement (detected temperatures reach a predetermined threshold value, [0020]), the state being selected from an idle state, an intermediate state, a maximum state, or an over-temperature state  (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]); Claim 17, wherein the instructions, when executed, cause the control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to: output a minimum fan speed control signal in the idle state; output a control signal (emits a different rotational speed control signal, Claim 7, [0032]) that ranges between a minimum and maximum fan speed in the intermediate state; and output a maximum fan speed in the maximum state and the over-temperature state (control of the fan speed occurs after the detected temperature reaches a predetermined threshold value, [0020]- to reached the maximum speed); Claim 18, wherein the instructions, when executed, cause the control circuit (controller 109 and fan controller 113, Fig 1, [0012, 0013]) to: identify the idle state based on the welding-type power supply being activated and no welding parameter being identified (based on the sensed heat from sensors S1 and S2, 109 and 113 identify the idle state based on the welding-type power 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becker in view of Kooken with Kooken’s further teaching of Claim 15, wherein the instructions, when executed, cause the control circuit to: access a memory device that includes a plurality of values (taught by Hemmert already) that associates welding parameters with corresponding fan speeds; and determine the fan speed by looking up the identified welding parameter in the memory device; Claim 16, wherein the instructions, when executed, cause the control circuit to: receive a temperature measurement from a sensor (taught by Hemmert already); and identify a state of operation for the multiple speed fan based on the welding parameter and a temperature measurement, the state being selected from an idle state, an intermediate state, a maximum state, or an over-temperature state; Claim 17, wherein the instructions, when executed, cause the control circuit to: output a minimum fan speed control signal in the idle state; output a control signal that ranges between a minimum and maximum fan speed in the intermediate state; and output a Claim 18, wherein the instructions, when executed, cause the control circuit to: identify the idle state based on the welding-type power supply being activated and no welding parameter being identified; identify the intermediate state based on the determined welding parameter and the temperature measurement being below a first predetermined temperature level; identify the maximum state based on the determined welding parameter and the temperature measurement exceeding the first predetermined temperature level; and identify the over-temperature state based on the temperature measurement exceeding a second predetermined temperature level because Kooken teaches, in Para. [0002], for the purpose of providing a real-time adjustment and operation of a cooling fan for operational convenience during a welding operation.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carman et al. (US 2013/0291951 A1) in view of Kooken et al. (US 2013/0112367 A1).
Regarding Independent Claim 19 Carman et al. disclose a method comprising:
identifying, by a controller (the control chip 52, [0026], Fig 3), a welding process type (the control chip 52 may control the automatic flow regulator…. automatically adjusted to account for certain welding settings and/or real-time parameters such as welding process type (e.g., metal inert gas (MIG), tungsten inert gas (TIG), and so forth), [0026]) of a welding-type power supply (a source of power, [0023]; the voltage, current supplied from the source of power, [0026]); where the welding process type 
accessing, by the controller (the control chip 52, [0026], Fig 3), a memory device (the control chip 52 may include a processor and memory, [0029]) that includes a plurality of values that associates welding process types (the amount of vacuum flow 64 from the fume gun 12 is automatically adjusted to account for certain welding settings and/or real-time parameters such as welding process type (e.g., metal inert gas (MIG), tungsten inert gas (TIG), and so forth), [0026]); and
determining, by the controller (the control chip 52, [0026], Fig 3), a specific output (voltage, current, [0026]) by looking up the identified welding process type in the memory device (control chip 52 may control the automatic flow….the amount of vacuum flow 64 from the fume gun 12 is automatically adjusted to account for certain welding settings and/or real-time parameters such as welding process type (e.g., metal inert gas (MIG), tungsten inert gas (TIG), and so forth), [0026]).
Carman et al. disclose the invention substantially as claimed and as discussed above; except accessing, by the controller, the memory device that includes a plurality of values that associates welding process types with corresponding fan speeds of a multiple speed fan; and determining, by the controller, a fan speed by looking up the identified welding process type in the memory device.
Kooken et al. teach accessing, by a controller (controller 109 and fan controller 113, Fig 1, [0012, 0013]), a memory device (a state table or look-up table, [0018]) that includes a plurality of values that associates welding process types (taught by Carman already) with corresponding fan speeds of a multiple speed fan (predetermined and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Carman with Kooken’s teaching of accessing, by the controller, the memory device that includes a plurality of values that associates welding process types (taught by Carman already) with corresponding fan speeds of a multiple speed fan; and determining, by the controller, a fan speed by looking up the identified welding process type in the memory device (taught by Carman already); because Kooken teaches, in Para. [0002], for the purpose of providing a fan controller that controls a rotational speed of the fan based on at least the temperature feedback signal for operation safety.
Regarding Claim 20 Carman et al. disclose further comprising outputting, by the controller (the control chip 52, [0026], Fig 3), a control signal based on the identified welding process type (the control signal from control chip 52 may control…. to account for certain welding settings, voltage, current, [0026]).
Carman et al. disclose the invention substantially as claimed and as discussed above; except comprising outputting, by a controller, a fan speed control signal to the multiple speed fan of the welding-type power supply based on the fan speed that corresponds to the identified welding process type;

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Carman with Kooken’s teaching of comprising outputting, by a controller, a fan speed control signal to the multiple speed fan of the welding-type power supply (limitations “welding-type power supply” taught by Carman already) based on the fan speed that corresponds to the identified welding process type (limitations “identified welding process type” taught by Carman already); because Kooken teaches, in Para. [0002], for the purpose of providing a real-time adjustment and operation of a cooling fan for operational convenience during a welding operation.

Response to Arguments
Applicant’s arguments filed 12/15/2020 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, regarding Claim 1, namely “However, Hemmert is improperly relied upon to form an obviousness rejection for claim 1 as Hemmert is non-analogous art to the power supply of claim 1”, “An objective analysis reveals Hemmert is from a different field of endeavor from the welding-type Bigio. Specifically, Hemmert is entitled "Electrode diameter sensing consumables," and relates to "a welding system capable of detecting a size of a welding material and automatically implementing appropriate arc starting parameters" in order to "decrease[] operational error by automatically changing arc starting parameters and/or welding parameters based upon a change in welding material size, rather than requiring an operator to manually change the arc starting parameters and/or welding parameters." (Hemmert, Abstract, para. 3; emphasis added). Importantly, Hemmert provides no disclosure or description of a fan, exhaust, or any similar such device, function, or operation”, and “In summary, the Applicant respectfully asserts that Hemmert is nonanalgous art and cannot reasonably be relied upon to form a prima facie case of obviousness, as the subject matter of the system for automatically changing and/or setting arc starting parameters described in Hemmert is not reasonably pertinent to control of multiple speed fans”.
The examiner’s response: The combination of Kooken in view of Hemmert et al. teach exactly a welding-type power supply as claimed, fully discloses all the recited limitations of Claim 1 as set forth in this office action shown above.  In response to applicant's argument that Hemmert is non analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992) (see MPEP 2131.05).  In this case, Kooken et al. disclose the invention substantially as claimed and as discussed 
B. The applicant's argument on Remarks, regarding Claim 14, namely “For at least the reasons provided with respect to claim 1, and for specific elements recited herein, Hemmert in view of Kooken fails to disclose or suggest the control circuit of claim 14”.
The examiner’s response: The combination of Hemmert et al. in view of Kooken teach exactly a welding-type power supply as claimed, fully discloses all the recited limitations of Claim 14 as set forth in this office action shown above.  In response to applicant's argument that Hemmert is non analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992) (see MPEP 2131.05).  In this case, Kooken et al. disclose the invention substantially as claimed and as discussed above; except the controller comprising a control circuit configured to: 
C. The applicant's argument on Remarks, regarding Claim 19, namely “Carman discloses neither a welding power supply nor a fan or utilizing/controlling a fan. See, e.g., Carman, Abstract: "an automatic flow control assembly includes a vacuum system configured to suction a vacuum fume flow through an internal passage of a welding fume gun." Further, the flow control is effected by actuating a series of valves to limit flow into a vacuum system. Carman, para. 29. Kooken fails to disclose or suggest the method of claim 19 for at least the reasons provided with respect to claim 1”, and “the Office Action states that it would obvious to one of ordinary skill in the art "to modify Carman with Kooken's teaching of comprising outputting, by a controller, a fan speed control signal to the multiple speed fan of the weldingtype power supply (taught by Carman already) based on the fan speed that corresponds to the identified welding process type (taught by Carman already)." However, this description mischaracterizes the teachings of Carmen. As explained above, Carman does not disclose or suggest a "fan speed" at all, much less a "fan that corresponds to the identified welding process type" as alleged in the Office Action”.
The examiner’s response: The combination of Carman in view of Kooken teach exactly a welding-type power supply as claimed, fully discloses all the recited limitations of Claim 19 as set forth in this office action shown above.  In response to applicant's argument that “Carman discloses neither a welding power supply nor a fan or utilizing/controlling a fan”; it has been held that a reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. (MPEP 2131.05); please also see The examiner’s response respect to claim 1 shown above. 
The argument “the Office Action states that it would obvious to one of ordinary skill in the art "to modify Carman with Kooken's teaching of comprising outputting, by a controller, a fan speed control signal to the multiple speed fan of the weldingtype power supply (taught by Carman already) based on the fan speed that corresponds to the identified welding process type (taught by Carman already)" shown under P 12 of Remarks is not even port of the original Office Action regarding Claim 19.  Please see the detail rejection of Claim 19 in the above office action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761